Exhibit 10.1

 

Execution Version

 

FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS FORBEARANCE AGREEMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT is made and
entered into on November 6, 2015, by and among INDUSTRIAL SERVICES OF
AMERICA, INC., a Florida corporation (“Parent”), ISA INDIANA, INC., an Indiana
corporation (“ISA Inc.”), ISA LOGISTICS LLC, a Kentucky limited liability
company (“ISA Logistics”; and, together with Parent and ISA Inc.,
“Borrowers”), ISA REAL ESTATE, LLC, a Kentucky limited liability company (“ISA
Real Estate”), ISA INDIANA REAL ESTATE, LLC, a Kentucky limited liability
company (“Indiana Real Estate”), WESSCO, LLC, a Delaware limited liability
company (“WESSCO”), 7021 GRADE LANE LLC, a Kentucky limited liability company
(“7021 Grade”), 7124 GRADE LANE LLC, a Kentucky limited liability company (“7124
Grade”), 7200 GRADE LANE LLC, a Kentucky limited liability company (“7200
Grade”; and, together with ISA Real Estate, Indiana Real Estate, WESSCO, 7021
Grade, and 7124 Grade, “Guarantors”; and, together with Borrowers, “Loan
Parties”), each with their chief executive office and principal place of
business at 7100 Grade Lane, Louisville, Kentucky 40213 (except Indiana Real
Estate, whose chief executive office is located at 960 South, County Road 900
West, North Vernon, Indiana 47265), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(hereinafter referred to as “Lender”) with an office at 1100 Abernathy Road NE,
Suite 1600, Atlanta, Georgia 30328.

 

Recitals:

 

Lender, Borrowers and Guarantors are parties to a certain Credit Agreement dated
as of June 13, 2014 (as at any time amended, restated, modified or supplemented,
the “Credit Agreement”) pursuant to which Lender has made certain revolving
credit loans, term loans and other financial accommodations to Borrowers, which
loans are secured by security interests in and other liens upon all or
substantially all of the assets of Borrowers and guaranteed unconditionally by
Guarantors.   Lender and Loan Parties are also parties to that certain Security
Agreement dated as of June 13, 2014 (as at any time amended, restated, modified
or supplemented, the “Security Agreement”), pursuant to which Loan Parties
granted to Lender a security interest in and liens upon substantially all
personal property of the respective Loan Parties.

 

Events of Default under (and as defined in) the Credit Agreement exist and are
continuing, in consequence of which Lender is entitled to terminate further
advances and other extensions of credit to or for the benefit of Borrowers, to
declare the entire balance owing to it from Borrowers to be immediately due and
payable, to enforce its security interests and other liens in the collateral
securing its claim against Borrowers, to enforce its claim against Guarantors,
and to take all other enforcement action provided in the Credit Agreement or
related documents or authorized by applicable law.

 

Borrowers and Guarantors desire that Lender forbear from exercising certain
remedies available to Lender under the Credit Agreement as a consequence of
Borrowers’ default in order to afford Borrowers an opportunity to execute their
business affairs (including, without limitation, to negotiate and close the sale
of various assets) and to pay the indebtedness owing to Lender.

 

Borrowers and Guarantors desire that Lender continue, during the period of
Lender’s forbearance, to make loans to Borrowers as hereinafter described.

 

--------------------------------------------------------------------------------


 

Lender is willing to forbear, in accordance with the terms of this Agreement,
from exercising remedies available to it as a result of Borrowers’ default under
the Credit Agreement and to continue making loans, in its discretion, in
accordance with this Agreement and the Credit Agreement, as amended hereby.

 

Statement of Agreement:

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the premises and the mutual covenants herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.             Definitions; Rules of Construction.

 

(a)           All capitalized terms used in this Agreement, unless otherwise
defined, shall have the meaning ascribed to such terms in the Credit Agreement
and the Security Agreement.  In addition, as used herein, the following terms
shall have the meanings ascribed to them (and these defined terms shall
hereafter be deemed and construed to be defined terms in the Credit Agreement):

 

“Agreement” shall mean this Forbearance Agreement.

 

“Acceptable APA” means a duly executed written agreement for the purchase of all
or substantially all of the assets of WESSCO and of the “CWS division” by Buyer
for a purchase price sufficient to result in payment to Lender of net cash
proceeds, after payment of all obligations owed to the Bank of Kentucky that are
secured by liens on the assets being sold and payment to D.A. Davidson & Co. of
its investment banking fee in connection with the closing of such purchase, in
an amount necessary to pay in full the Term Loan and any Overadvance Amount
existing as of the WESSCO Closing Date.  Any Acceptable APA shall be in form and
substance acceptable to Lender.

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant or Loan Document in question, including
all applicable common law and equitable principles; all provisions of all
applicable state, federal and foreign constitutions, statutes, rules,
regulations and orders of governmental bodies; and all orders, judgments and
decrees of all courts and arbitrators.

 

“Anticipated Financial Covenant Defaults” shall mean the Events of Default that
are anticipated to occur during the Forbearance Period by reason of the
Borrowers’ failure to achieve a Fixed Charge Coverage Ratio of not less than
1.25 to 1.00.

 

“Buyer” shall mean a Third Party, as buyer in connection with an LOI.

 

“Budget” shall mean the 13-week cash flow budget and projections delivered to
Lender from the Loan Parties on November 2, 2015, as at any time amended,
supplemented, updated or modified with the prior written consent of Lender in
its discretion.

 

“Forbearance Conditions” shall mean the conditions to forbearance set forth in
Section 4 of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Forbearance Effective Date” shall mean the later to occur of the date of this
Agreement or the date on which each of the conditions precedent set forth in
Section 6 is satisfied.

 

“Forbearance Period” shall mean the period commencing on the Forbearance
Effective Date and ending at 5:00 o’clock p.m. on March 15, 2016, unless
extended in writing by Lender in its sole discretion.

 

“Forbearance Termination Date” shall mean the sooner to occur of (a) 5:01
o’clock p.m. on the last day of the Forbearance Period or (b) the date on which
Lender’s agreement to forbear terminates as provided in Section 5 of this
Agreement.

 

“LOI” shall mean a duly executed written agreement between a Buyer, on the one
hand, and WESSCO and Parent, collectively, as seller, on the other hand, that
contemplates the execution of an Acceptable APA and is otherwise in form and
substance satisfactory to Lender in its discretion.

 

“Payroll Taxes” shall mean all taxes and deposits required to be paid or
withheld from the wages or salaries of Borrower’s employees.

 

“Permitted Overadvance Amount” shall mean an outstanding Overadvance Amount not
to exceed (i) provided that the Qualified Consultant has confirmed to Lender on
or before the date of this Agreement that no material changes to the Budget are
anticipated, and that Lender has received a fully executed LOI on or before the
date of this Agreement, $750,000 on any date between November 1, 2015 and
December 31, 2015, and (ii) $0 on and after the earlier to occur of
(x) January 1, 2016, (y) the WESSCO Closing Date, or (z) a date on which any
Forbearance Condition is not timely satisfied.

 

“Permitted Real Estate Sale” shall mean the proposed sale by ISA Real Estate of
that certain parcel of real estate (and improvements thereon) located at 7110
Grade Lane Louisville, Jefferson County, Kentucky, on such terms and conditions
acceptable to Lender in its sole and absolute discretion.

 

“Qualified Consultant” shall mean Conway MacKenzie, Inc., or another financial
or turnaround consultant whose experience, qualifications, personnel and terms
of retention are acceptable to Lender in its sole and absolute discretion.

 

“Qualified Consultant Engagement Letter” shall mean a written agreement among
Loan Parties, on the one hand, and the Qualified Consultant, on the other hand,
which sets forth the terms and conditions of the engagement of such Qualified
Consultant.  Such agreement shall be in form and substance acceptable to Lender
in its sole and absolute discretion and shall thereafter not be amended,
restated or otherwise modified without the prior written consent of Lender in
its sole and absolute discretion.

 

“Representatives” shall mean, with respect to any Person, such Person’s
employees, agents, representatives and financing sources, and any financial
advisor, consultant, accountant, legal counsel, agent, representative or expert
retained by or acting on behalf such Person.

 

3

--------------------------------------------------------------------------------


 

“Stipulated Defaults” shall mean (i) the Events of Default referenced in
Section 2(c) of this Agreement in existence on the date hereof, and (ii) the
Anticipated Financial Covenant Defaults.

 

“Third Party” shall mean a Person other than Lender, any Loan Party, or any
Affiliate of any Loan Party.

 

“WESSCO Closing Date” shall mean the deadline set forth in the Acceptable APA to
close the sale evidenced thereby, which shall be no later than December 31,
2015.

 

“WESSCO Sale” shall mean the sale of, among other things, the assets of WESSCO,
contemplated by an Acceptable APA.

 

“WESSCO Sale Covenants” shall mean the covenants set forth in Section 9 of this
Agreement.

 

(b)           The terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision.  Any pronoun used shall be deemed to cover
all genders.  All references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations; to any of the
Loan Documents shall include any and all modifications thereto and any and all
restatements, extensions or renewals thereof; to any Person shall mean and
include the successors and permitted assigns of such Person; to “including” and
“include” shall be understood to mean “including, without limitation” (and, for
purposes of this Agreement and each other Loan Document, the parties agree that
the rule of ejusdem generis shall not be applicable to limit a general
statement, which is followed by or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned); to Lender’s
discretion shall mean the sole and absolute discretion of Lender; or to the time
of day shall mean the time of day on the day in question in Atlanta, Georgia,
unless otherwise expressly provided in this Agreement.

 

2.             Acknowledgments and Stipulations by Borrower Loan Parties.  Each
Loan Party acknowledges, stipulates and agrees that (a) as of the opening of
business on November 4, 2015, the aggregate principal balance, in each case
exclusive of costs and attorneys’ fees chargeable to Borrowers under the Loan
Documents, (i) the outstanding principal balance of Advances totaled
$1,998,843.00; and (ii) the outstanding principal balance of the Term Loan
totaled $2,053,333.00; (b) all of the Obligations are absolutely due and owing
by Borrowers to Lender without any defense, deduction, offset or counterclaim
(and, to the extent any Borrower had any defense, deduction, offset or
counterclaim on the date hereof, the same is hereby waived);  (c) Events of
Default have occurred and now exist under the Loan Documents and are continuing
by reason of (i) the failure of Parent and its Subsidiaries to achieve the
minimum EBITDA required under Section 4.3(a) of the Credit Agreement for the
period ended December 31, 2014, and each measurement period thereafter; (ii) the
failure of the Borrowers and the other Loan Parties to deliver the financial
statements and Compliance Certificate required under Section 4.1 and Schedule C
to the Credit Agreement by the deadline set forth therein with respect to the
year ended December 31, 2014; and (iii) the failure of Parent and Subsidiaries
to maintain a Fixed Charge Coverage Ratio required under Section 4.3(c) of the
Credit Agreement for each measurement period prior to the date hereof, each of
which Events of Default is material; (d) the Loan Documents executed by Loan
Parties are legal, valid and binding obligations of Loan Parties enforceable
against Loan Parties in accordance with their terms; (e) the security interests
and other Liens granted by Borrowers to Lender in the Accounts, Inventory,

 

4

--------------------------------------------------------------------------------


 

General Intangibles, real estate, and other Collateral are duly perfected, first
priority security interests and Liens; (f) each Guaranty is a legal, valid and
binding obligation of the respective Guarantor signatory thereto, and is
enforceable against such Guarantor in accordance with its terms; (g) each of the
Recitals contained at the beginning of this Agreement is true and correct; and
(h) prior to executing this Agreement, each Loan Party consulted with and had
the benefit of advice of legal counsel of its own selection and each has relied
upon the advice of such counsel, and in no part upon any representation of
Lender concerning the legal effects of this Agreement or any provision hereof.

 

3.             Agreement to Forbear.

 

(a)           If and for so long as each of the Forbearance Conditions is timely
satisfied, and subject to the satisfaction of the conditions precedent set forth
in Section 6 hereof, Lender agrees that, during the Forbearance Period, it will
not, solely by reason of the existence on this date of the Stipulated Defaults,
exercise any remedy available to Lender under the Credit Agreement, any of the
other Loan Documents or Applicable Law to accelerate the maturity of any of the
Obligations, enforce collection from any Loan Party of any of the Obligations,
to repossess any of the Collateral, or to foreclose its security interest in or
other Liens upon any of the Collateral; provided, however, that the foregoing
forbearance shall not (i) restrict, impair or otherwise affect (A) Lender’s
rights to make demand for payment of any of the Obligations that exceed the sum
of (x) the Borrowing Base at such time plus (y) the Permitted Overadvance Amount
at such time, or any other limitations imposed under the Credit Agreement or
that are payable on demand under the terms of any of the Loan Documents,
(B) charge or accrue interest at the Default Rate, (C) Lender’s rights or
remedies (including rights of setoff) under or with respect to any deposit
account, blocked account, control account, bank agency, lockbox, Letter of
Credit or agreement to which Lender is a party relating to any deposit or other
account of any Borrower or any Letter of Credit issued for any Borrower’s or any
other Loan Party’s account, (D) Lender’s rights to administer the lending
relationship with Borrowers under and in accordance with the Loan Documents and
this Agreement, including the imposition, change, release or re-imposition of
the Availability Block in such amounts and with respect to such matters as
Lender may elect from time to time, or (E) Lender’s right to file, record,
publish or deliver a notice of default or document of similar effect relating to
any Event of Default that is not a Stipulated Default, or to take any Lien
enforcement action as a consequence of any such Event of Default, or (ii) affect
any restriction or prohibition in any of the Loan Documents on the right of any
Borrower to take or omit to take, or otherwise acquiesce in, certain actions,
including any limitations, restriction, or prohibitions with respect to
Distributions, advancing monies to any Affiliate, repaying certain Subordinated
Debt, consummating acquisitions or making certain dispositions of assets. 
Neither this Agreement nor Lender’s forbearance hereunder shall be deemed to be
a waiver of or a consent to any Default or Event of Default.

 

4.             Conditions to Forbearance.  The following conditions shall
constitute Forbearance Conditions, the timely satisfaction of each and every one
of which during the Forbearance Period shall be a condition to the agreement of
Lender to forbear as set forth in Section 3 of this Agreement:

 

(a)           Each Loan Party duly and punctually observes, performs and
discharges each and every obligation and covenant on its part to be performed
under this Agreement and diligently and in good faith seek to satisfy each of
the conditions precedent in Section 6 hereof;

 

(b)           No Event of Default occurs or exists other than the Stipulated
Defaults;

 

5

--------------------------------------------------------------------------------


 

(c)           No material adverse change occurs in any Loan Party’s business,
prospects or financial condition after the date hereof;

 

(d)           All of the Obligations are paid in full on or before the Maturity
Date (as amended hereby);

 

(e)           No Guarantor revokes or attempts to revoke or terminate such
Guarantor’s Guaranty or otherwise breach any of such Guarantor’s obligations
under its respective Guaranty;

 

(f)            No representation or warranty made by any Loan Party in this
Agreement proves to have been false or misleading in any material respect;

 

(g)           Each Loan Party timely deducts from the wages of its employees and
makes timely and proper deposits for all Payroll Taxes as the same became due
and payable, and if, as and when requested to do so by Lender, provides Lender
with proof of all deposits for Payroll Taxes;

 

(h)           Each Loan Party is able to pay and does pay, as the same shall
become due and payable, all debts incurred by such Loan Party on or after the
date hereof;

 

(i)            No Person to whom any Loan Party is indebted under capital leases
or for money borrowed accelerates the maturity or demands payment of such
indebtedness, in whole or in part;

 

(j)            A Qualified Consultant is engaged by Loan Parties on or before
the date of this Agreement, remains engaged by Loan Parties at all times during
the Forbearance Period pursuant to the terms of a Qualified Consultant
Engagement Letter and, notwithstanding any term or provision set forth herein
(or in any other agreement between a Qualified Consultant and any Loan Party) to
the contrary, each Loan Party hereby (i) acknowledges and agrees that the scope
of the Qualified Consultant’s engagement may be expanded from time to time at
Lender’s request in consultation with the Loan Parties, (ii) authorizes and
directs each Qualified Consultant to provide Lender with complete access to such
Qualified Consultant and its work product (whether created prior to or after the
effectiveness of this Agreement), (iii) authorizes and directs each Qualified
Consultant to speak freely with Lender concerning all matters relating to its
engagement with any Loan Party and to provide Lender with copies of its work
product (whether created prior to or after the effectiveness of this Agreement),
and (iv) authorizes and directs each Qualified Consultant to actively
participate on behalf of Loan Parties in all discussions with Lender;

 

(k)           On or before the date of this Agreement, Qualified Consultant
shall have reviewed and approved the initial Budget;

 

(l)            No Loan Party uses proceeds of Advances or Collateral to make any
payments for any purpose that is not included in the Budget or in amounts that
exceed one hundred three percent (103%) of the amounts shown in the Budget (on a
cumulative basis from the date of this Agreement through the relevant payment
date), except for payments in respect of the Obligations;

 

(m)          On the date that any sale of real property on which Lender has a
Lien is consummated, including, without limitation, the Permitted Real Estate
Sale, Lender shall receive all Net Disposition Proceeds (defined as the gross
proceeds of the sale less reasonable closing expenses,

 

6

--------------------------------------------------------------------------------


 

brokerage fees and prorated ad valorem real property taxes to be paid by seller)
of the sale (provided that this Agreement shall not be deemed or construed to
constitute consent by Lender to any sale, and each Loan Party acknowledges and
agrees that any sale of real property subject to Liens in favor of Lender shall
be on terms and conditions acceptable to Lender in its sole and absolute
discretion) for application to the Obligations in accordance with Section 11
hereof;

 

(n)           Each Loan Party is able to pay and does pay, as the same shall
become due and payable, all real and personal property taxes owed by such Loan
Party on or after the date hereof;

 

(o)           Each of the WESSCO Sale Covenants shall be timely satisfied;

 

(p)           Loan Parties shall achieve total weekly (i) Cash Receipts, and
(ii) “Recycling Inventory Sold” of at least eighty percent (80%) of the amounts
shown in the Budget, on a cumulative basis, beginning with the week ending
November 6, 2015, measured on a weekly basis; and

 

(q)           On or before January 31, 2016, Loan Parties shall have delivered
to Lender a commitment letter for financing for the Loan Parties in an amount
sufficient to, and which provides that the proceeds will be used to, repay all
of the Obligations in full on or before the Maturity Date, which commitment
letter must be from a lender acceptable to Lender and on terms and conditions
satisfactory to Lender.

 

5.             Termination of Forbearance.  If any one or more of the
Forbearance Conditions is not satisfied (time being of the essence), Lender’s
agreement to forbear as set forth in Section 3 of this Agreement shall, at
Lender’s election but without further notice to or demand upon Borrower,
terminate, and Lender shall thereupon have and may exercise from time to time
all of the remedies available to it under the Loan Documents and Applicable Law
as a consequence of an Event of Default, without further notice to or demand
upon Borrower or any other Person.

 

6.             Conditions Precedent.  The following shall constitute conditions
precedent, the satisfaction of each of which shall be required as a condition to
Lender’s obligation to forbear pursuant to Section 3 hereof:

 

(a)           Lender shall have signed this Agreement and received counterparts
of this Agreement duly executed by Loan Parties on or before November 6, 2015;

 

(b)           Borrower shall have paid all fees then due and payable to Lender
pursuant to the Credit Agreement and, to the extent invoiced by Lender not less
than two Business Days prior to the date of this Agreement, shall have
reimbursed Lender for all reasonable costs and expenses incurred by Lender in
connection with this Agreement, including the preparation, negotiation and
execution of this Agreement and all accrued costs and expenses of consultants
and financial advisors employed or retained by Lender in connection with the
restructuring of the Obligations and the negotiation of this Agreement;

 

(c)           All of the representations and warranties contained in this
Agreement and that are made by each Loan Party are true, complete and accurate
on the date hereof;

 

(d)           After giving effect to the terms of this Agreement, no Default or
Event of Default shall have occurred and be continuing on the date hereof other
than the Stipulated Defaults; and

 

7

--------------------------------------------------------------------------------


 

(e)           Lender shall have received from the applicable Loan Parties duly
executed Certificates of Authority in the form attached hereto as Exhibit A.

 

7.             Extensions of Credit.

 

(a)           Notwithstanding the existence of the Stipulated Defaults, and
subject to the satisfaction of each of the Forbearance Conditions, Lender, in
its discretion, may continue to honor requests by Borrowers for Advances
pursuant to the Credit Agreement up to a maximum amount at any time outstanding
equal to the Borrowing Base plus the Permitted Overadvance Amount at such time
(and in all events not to exceed the Maximum Revolver Amount, as amended
hereby), but in no event shall Lender’s honoring of any such requests be deemed
a waiver of the Stipulated Defaults or any other Event of Default that may occur
or exist.  Lender’s discretion to honor Borrowers’ request for Advances, and the
amount of such Advances, may be exercised without regard to the accuracy of any
representation made or deemed to be made under, or Borrowers’ compliance with
the terms of, the Loan Documents or the existence of any Event of Default.   For
the avoidance of doubt, the maximum amount of Advances at any time outstanding
may not exceed the sum of the Borrowing Base plus the Permitted Overadvance
Amount, regardless of whether the Budget projected a higher amount.

 

(b)           The provisions of Section 1.1(j) of the Credit Agreement
notwithstanding, subject to satisfaction of each of the Forbearance Conditions,
Borrowers may be permitted to maintain outstanding Advances in excess of the
Borrowing Base up to the Permitted Overadvance Amount applicable from time to
time, provided that any Overadvance Amount outstanding as of December 31, 2015,
must be repaid by that date.

 

(c)           If the unpaid balance of Advances outstanding at any time should
exceed the Borrowing Base at such time, all such Advances shall nevertheless
constitute Obligations that are secured by all of the Collateral and entitled to
all of the benefits thereof.

 

(d)           Each Borrower and each Guarantor acknowledges and agrees that
Advances and other extensions of credit made by Lender to or for the benefit of
Borrowers during the Forbearance Period have been made in reliance upon, and are
consideration for, among other things, the general releases and indemnities
contained in this Agreement and the other covenants, agreements, representations
and warranties of Borrowers and Guarantors herein.  Borrowers shall not have the
right to request, and Lender shall have no obligation to issue or renew, any
Letter of Credit; provided, however, nothing herein shall require termination of
any Letter of Credit that was in effect as of the date hereof.

 

(e)           Borrowers shall be deemed to have represented and warranted to
Lender, on each date that an Advance or other extension of credit is requested
by Borrowers, that Borrowers do not intend to use any of the proceeds of any
such Advance or other extension of credit, and have not theretofore used the
proceeds of any Advance or other extension of credit (or any proceeds of any
Collateral), for the purpose of paying any retainer to any legal counsel or
other consultant in contemplation of the planned or possible commencement by an
Loan Party of any Insolvency Proceeding, unless otherwise disclosed in writing
to Lender at or before the time of Borrowers’ request for such Advance or other
extension of credit.

 

8.             Budget.  During the Forbearance Period, Loan Parties covenant
that, unless otherwise consented to by Lender in writing in its sole and
absolute discretion, Loan Parties shall

 

8

--------------------------------------------------------------------------------


 

provide to Lender on or before the 12:00 pm prevailing eastern time on the third
(3rd) Business Day of each calendar week (i) an updated 13-week cash flow budget
and projections consistent in form and scope with the Budget (it being
understood that Lender shall not be deemed to have consented to any amended
Budget solely as a result of receiving it from Loan Parties), the accuracy of
which must be approved by Qualified Consultant, and the form and substance of
which must be satisfactory to Lender in its sole and absolute discretion; and
(ii) a variance report in form and substance satisfactory to Lender in its
reasonable discretion (each a “Variance Report”) setting forth any variances in
actual cash receipts, expenditures, sales, loan balances and availability from
those projected in the Budget for the prior week.

 

9.             WESSCO Sale. To induce Lender to forbear in accordance with
Section 3 of this Agreement, Loan Parties agree that they, with the assistance
of Qualified Consultant, shall negotiate, document and consummate with Buyer an
Acceptable APA as soon as practicable.  Notwithstanding the foregoing, nothing
herein constitutes or shall be deemed to constitute any consent by Lender to any
sale of assets by or equity investment in any Loan Party or any waiver of any of
the rights and remedies of Lender with respect thereto.  In addition to the
foregoing, but without limitation thereof, the Loan Parties shall strictly and
timely comply (time being of the essence of this Section 9) with each and every
one of the following additional covenants (collectively, the “WESSCO Sale
Covenants”) regarding the asset-sale process:

 

(a)           the LOI shall at no time be revoked or terminated by any party
thereto without the prior written consent of Lender;

 

(b)           Loan Parties shall have received and delivered to Lender an
Acceptable APA, immediately upon execution, but in any event on or before the
close of business on December 7, 2015; and

 

(c)           On or before December 31, 2015, the WESSCO Closing Date shall have
occurred under the Acceptable APA and Lender shall have received all of the net
cash proceeds of the sale remaining after payment in full of the outstanding
debt owed to Bank of Kentucky and payment to D.A. Davidson & Co. of its
investment banking fee in connection with the closing of such sale, which
proceeds shall be applied to the Obligations in accordance with Section 11
hereof.

 

10.          Access to Information; Lender Meetings.  In addition to, and
without in any way limiting the rights of Lender under any of the Loan
Documents, Loan Parties:

 

(a) shall (i) give Lender (including employees, agents, advisors and
consultants) access to offices, properties, officers, employees, accountants,
auditors, counsel and other representatives and the books and records of Loan
Parties; (ii) furnish to Lender such financial, operating and property related
data and other information as Lender shall reasonably request; and
(iii) instruct each Loan Party’s employees, accountants, auditors, counsel,
financial advisors and other representatives to cooperate fully with, and upon
request regularly consult with, Lender and its representatives in respect of the
matter set forth in clauses (i), (ii) and (iii) hereof; and

 

(b)           agree to, at the request of Lender from time to time after the
date hereof, conduct a telephonic meeting to be attended by Representatives of
Lender, Loan Parties and Qualified Consultant, at which telephonic meeting
Representatives of Qualified Consultant and Loan Parties shall present an update
on, in addition to such other items as Lender may request in its discretion,

 

9

--------------------------------------------------------------------------------


 

Loan Parties’ operations, the Budget and financial projections generated by Loan
Parties, the Collateral, and the status of any LOI or Acceptable APA.

 

11.          Application of Proceeds.  Each Loan Party hereby waives the right,
if any, to direct the manner in which Lender applies any payments or Collateral
proceeds to the Obligations and agrees that Lender may apply and reapply all
such payments or proceeds to the Obligations as Lender in its discretion elects
from time to time.   The foregoing notwithstanding, the net cash proceeds of the
WESSCO Sale received by Lender shall be applied: first to repay the outstanding
balance of principal, interest, and other charges due and owing under the Term
Loan; second to repay any outstanding Overadvance Amount (whereupon the
Permitted Overadvance Amount shall be reduced to $0), and third, to reduce the
outstanding Advances and other interest, fees, and charges outstanding under the
Line of Credit, in such order of application as Lender in its discretion
elects.   Upon the closing of the Permitted Real Estate Sale, (a) the net cash
proceeds thereof received by Lender shall be applied to the outstanding
Obligations under the Line of Credit in such order of application as Lender in
its discretion elects, and (b) the Availability Block shall be increased
dollar-for-dollar by the amount of such Permitted Real Estate Sale proceeds
received by Lender.

 

12.          Representations and Warranties of Loan Parties. Each Loan Party
represents and warrants to Lender, as an inducement to Lender to enter into this
Agreement, that (a) no Default or Event of Default exists under the Loan
Documents, except for Stipulated Defaults that are in existence on the date
hereof; (b) subject to the existence of the Stipulated Defaults, the
representations and warranties of Loan Parties contained in the Loan Documents
were true and correct in all material respects when made and continue to be true
and correct in all material respects on the date hereof; (c) the execution,
delivery and performance by Loan Parties of this Agreement and the consummation
of the transactions contemplated hereby are within the entity power of each Loan
Party and have been duly authorized by all necessary entity action on the part
of such Loan Party, do not require any approval or consent, or filing with, any
governmental agency or authority, do not violate any provisions of any law,
rule or regulation or any provision of any order, writ, judgment, injunction,
decree, determination or award presently in effect in which such Loan Party is
named or any provision of the organizational documents of such Loan Party and do
not result in a breach of or constitute a default under any agreement or
instrument to which such Loan Party is a party or by which it or any of its
properties is bound; (d) this Agreement constitutes the legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party in accordance
with its terms; (e) all Payroll Taxes required to be withheld from the wages of
Borrowers’ employees have been paid or deposited when due; (f) each is entering
into this Agreement freely and voluntarily with the advice of legal counsel of
his or its own choosing; (g) each has freely and voluntarily agreed to the
releases, waivers and undertakings set forth in this Agreement; and (h) no Loan
Party presently intends to commence any Insolvency Proceeding.

 

13.          Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           By deleting the amount “$15,000,000” from Section 1.1(a) of the
Credit Agreement (the definition of “Maximum Revolver Amount”) and substituting
in lieu thereof the amount of “$5,000,000”;

 

(b)           By deleting the amount “$7,500,000” from Section 1.1(a)(ii)(A) of
the Credit Agreement and substituting in lieu thereof the amount of “2,500,000”;

 

10

--------------------------------------------------------------------------------


 

(c)           By deleting (i) the percentage “3.00%” from clause (ii) of
Section 1.3(a)(1) of the Credit Agreement and substituting in lieu thereof the
percentage “4.00%”, and (ii) the percentage “3.25%” from clause (ii) of
Section 1.3(a)(2) of the Credit Agreement and substituting in lieu thereof the
percentage “4.50%”;

 

(d)           By deleting the date “June 13, 2019” in the definition of
“Maturity Date” in Section 7.1 of the Credit Agreement and inserting in lieu
thereof the date “March 15, 2016”;

 

(e)           By deleting the amount of “1,250,000” from the definition of
Availability Block in Section 7.1 of the Credit Agreement and inserting in lieu
thereof the amount of “$1,625,000” (it being understood that the increase in the
Availability Block shall correspond to a reduction in the Reserves for Bank
Products, such that the first $225,000 in respect of Bank Product exposure shall
not result in a Reserve that is duplicative of the $225,000 amount that is being
added to the Availability Block hereby).

 

(f)            By inserting the following clause at the beginning of each of
subparagraphs (g), (i), and (j) of Section 5.3 of the Credit Agreement:  “except
for the Permitted Real Estate Sale and the WESSCO Sale,”.

 

14.          Reaffirmation of Obligations.  Each Borrower hereby ratifies and
reaffirms the Loan Documents and all of its covenants, duties, obligations and
liabilities thereunder.  Each Guarantor hereby ratifies and reaffirms the
validity, legality and enforceability of its respective Guaranty and agrees that
such Guaranty is and shall remain in full force and in effect until all the
Obligations have been paid in full.

 

15.          Prepayment Charges.  Lender hereby permanently waives the
prepayment fees set forth in the Fee Letter.

 

16.          Specific Waivers.  Each Loan Party hereby waives, to the fullest
extent permitted by Applicable Law, (a) any and all rights to receive notice in
connection with the enforcement by Lender of its liens and security interests
with respect to any of the Collateral, including notices under or in connection
with UCC § 9-610 through 613 and § 9-623, and (b) the benefit of any statute of
limitations that might otherwise bar the recovery of any of the Obligations from
any one or more of them.

 

17.          Relationship of Parties; No Third Party Beneficiaries.  Nothing in
this Agreement shall be construed to alter the existing debtor-creditor
relationship between Loan Parties and Lender.  This Agreement is not intended,
nor shall it be construed, to create a partnership or joint venture relationship
between or among any of the parties hereto.  No Person other than a party hereto
is intended to be a beneficiary hereof and no Person other than a party hereto
shall be authorized to rely upon or enforce the contents of this Agreement.

 

18.          Entire Agreement; Amendments; Successors and Assigns.  This
Agreement and the other Loan Documents constitute the entire understanding of
the parties with respect to the subject matter hereof and thereof; supersedes
all other discussions, promises, representations, warranties, agreements and
understandings between the parties with respect thereto; may not be modified,
altered or amended except by agreement in writing signed by all the parties
hereto; and

 

11

--------------------------------------------------------------------------------


 

shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

19.          Construction.  This Agreement has been prepared through the joint
efforts of all of the parties hereto.  Neither the provisions of this Agreement
nor any alleged ambiguity therein shall be interpreted or resolved against any
party on the grounds that such party or its counsel drafted this Agreement, or
based on any other rule of strict construction.  Each of the parties represents
that such party has carefully read this Agreement and all other instruments and
agreements executed in connection herewith and that such party knows the
contents hereof and has signed the same freely and voluntarily.

 

20.          Non-Waiver of Default.  Neither this Agreement, Lender’s
forbearance hereunder nor Lender’s continued making of loans or other extensions
of credit at any time extended to Borrowers in accordance with this Agreement
and the Loan Documents shall be deemed a waiver of or consent to the Stipulated
Defaults or any other Event of Default.  Each Loan Party agrees that such Events
of Default shall not be deemed to have been waived, released or cured by virtue
of Loans or other extensions of credit at any time extended to Borrowers,
Lender’s agreement to forbear pursuant to the terms of this Agreement or the
execution of this Agreement.

 

21.          No Novation; Strict Compliance.  This Agreement is not intended to
be, nor shall it be construed to create, a novation or accord and satisfaction
and the Credit Agreement and the other Loan Documents shall remain in full force
and effect.  Notwithstanding any prior mutual temporary disregard of any of the
terms of any of the Loan Documents, the parties agree that the terms of each of
the Loan Documents shall be strictly adhered to on and after the date hereof,
except as expressly modified by this Agreement.

 

22.          Counterparts; Waiver of Notice of Acceptance.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall constitute an
original, but all of which taken together shall be one and the same instrument. 
In proving this Agreement or any of the Loan Documents, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Notice of Lender’s acceptance hereof
is hereby waived.

 

23.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Kentucky.

 

24.          Reimbursement for Legal Expenses.  Each Borrower jointly and
severally agrees to reimburse Lender, on demand, for any costs and expenses,
including reasonable legal fees, incurred by Lender in connection with the
drafting, negotiation, execution and closing of this Agreement.

 

25.          Release of Claims; Covenant Not to Sue.  To induce Lender to enter
into this Agreement, each Loan Party, for itself and on behalf of such Loan
Party’s subsidiaries, successors and assigns (collectively with each Loan Party,
“Releasors” and individually a “Releasor”), hereby RELEASES, ACQUITS AND FOREVER
DISCHARGES each Releasee (as hereinafter defined) from any and all liabilities,
claims, demands, actions or causes of action of every kind or nature (if any
there be), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or unknown
(collectively, “Claims”) that any Releasor now has, ever had or hereafter may
have against Lender in any capacity or Lender’s officers, directors, employees,
agents, attorneys,

 

12

--------------------------------------------------------------------------------


 

representatives, subsidiaries, affiliates and shareholders (collectively with
Lender, the “Releasees”) based on acts, transactions or circumstances that have
occurred or been consummated on or before the date of this Agreement and that
relate to (i) any Loan Documents or Collateral, (ii) any transaction, act or
omission contemplated by or described in any Loan Documents or concluded
thereunder, or (iii) any aspect of the dealings or relationships between or
among any Loan Party, on the one hand, and Lender, on the other hand, under or
in connection with any Loan Document or any transaction, act or omission
contemplated by or described in any Loan Document or concluded thereunder.  The
provisions of this Section shall survive the termination of this Agreement and
any of the other Loan Documents and payment in full of the Obligations.  Each
Loan Party, for itself and on behalf of such Loan Party’s successors, assigns
and other legal representatives, hereby unconditionally and irrevocably agrees
such Loan Party will not sue any Releasee on the basis of any Claim released,
remised and discharged pursuant to the foregoing provisions of this Section, and
if any Loan Party or any of such Loan Party’s successors or assigns violates the
foregoing covenant, each Loan Party, for itself and its successors and assigns
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys’ fees and cost incurred by any
Releasee as a result of such violation.

 

26.          Waiver of Jury Trial.  To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit or proceeding arising out of or related to this Agreement,
the Credit Agreement, or any Guaranty.

 

[Rest of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first written above.

 

 

BORROWERS:

 

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

ISA INDIANA, INC.

 

 

 

 

 

By:

/s/ Todd Phillips

 

Name: Todd Phillips

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

ISA LOGISTICS LLC

 

 

 

 

 

 

By:

Industrial Services of America, Inc., its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Phillips

 

 

Name: Todd Phillips

 

 

Title: Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

WESSCO, LLC

 

 

 

 

 

By:

/s/ Todd Phillips

 

Name: Todd Phillips

 

Title: Chief Financial Officer

 

 

 

 

 

ISA REAL ESTATE, LLC

 

ISA INDIANA REAL ESTATE, LLC

 

7021 GRADE LANE LLC

 

7124 GRADE LANE LLC

 

7200 GRADE LANE LLC

 

 

 

 

By: Algar, Inc., their Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sean Garber

 

 

Name: Sean Garber

 

 

Title: [President/Chief Executive Officer]

 

Forbearance Agreement and Amendment to Credit Agreement (ISA)

 

--------------------------------------------------------------------------------


 

 

Accepted as of the date first written above:

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Joseph L. White

 

Name: Joseph L. White

 

Title: Vice President

 

--------------------------------------------------------------------------------